Exhibit 99.1 FOR IMMEDIATE RELEASE POOL CORPORATION REPORTS THIRD QUARTER RESULTS MAINTAINS EARNINGS GUIDANCE COVINGTON, La. (October 23,2007) – Pool Corporation (the “Company” or “POOL”) (NASDAQ/GSM:POOL) today reported results for the third quarter of 2007. Earnings per share for the third quarter of 2007 was $0.43 per diluted share on net income of $21.8million, compared to $0.58 per diluted share on net income of $31.5 million for the third quarter of 2006. “Considering the unprecedented and very difficult real estate market, our business has held up relatively well, evidence of the resiliency of our business model in good times and bad,” commented Manuel Perez de la Mesa, President and CEO. Despite a significant decline in new pool construction in major pool markets and less than ideal weather conditions in the quarter, net sales declined only 2% to $527.4 million in the third quarter of 2007 compared to $537.0million in the third quarter of 2006.During the quarter, complementary products, which are sold primarily in the new pool construction market, decreased 5% compared to a 35% increase in the same period in 2006. Gross profit for the third quarter of 2007 decreased $10.2 million, or 7%, to $139.8 million from $150.0 million in the comparable 2006 period.Gross profit as a percentage of net sales (gross margin) was 26.5% for the third quarter of 2007 compared to 27.9% for the third quarter of 2006.Third quarter 2007 gross margin was comparatively lower due to competitive pricing trends, as other distributors sold off excess inventories, and unfavorable comparisons to the third quarter 2006 gross margin which had benefited from second quarter 2006 pre-price increase inventory purchases.By comparison, gross margin in the third quarter of 2005 was 27.0%. Operating expenses increased $3.4 million, or 3.5%, to $100.3 million in the third quarter of 2007 from $96.9 million in the third quarter of 2006.This increase reflects the impact from investments in 27 new sales centers since the beginning of 2006 and higher expenses related to over 20 sales center expansions and relocations within the past 15 months.These new expenses were partially offset by the impact from cost control initiatives. Operating income was $39.5 million, down from $53.1 million in the third quarter of 2006.Operating income as a percentage of net sales (operating margin) decreased to 7.5% for the current quarter from 9.9% for the third quarter of 2006. Interest expense increased to $6.3 million for the current quarter from $4.3 million in the third quarter of 2006.This increase is attributable to higher debt levels for borrowings to fund share repurchases, coupled with higher interest rates. “While the majority of our sales are derived from the maintenance, repair and replacement market, which experienced modest gains in the quarter, the demand for new pool and irrigation construction products continued to lag,” saidPerezdela Mesa.“However, our service-oriented approach, our unrelenting focus on execution and our drive to provide increasingly greater value in the channel enabled us to gain market share, improve our competitive position and continue to help our customers outperform their competition.Consistent with our most recent guidance, we project that 2007 earnings per share will be in the range of $1.45 to $1.55 per diluted share.” Net sales for the nine months ended September 30, 2007 increased $36.3 million, or 2%, to $1,627.6 million, compared to $1,591.3 million in the comparable 2006 period.Base business sales remained flat for the first nine months of 2007, which compares with base business sales growth of 12% for the first nine months of 2006.Complementary product sales for the first nine months of 2007 decreased 2%, impacted by the decline in new pool construction activity in 2007.Gross margin decreased 100 basis points to 27.7% in the first nine months of 2007 from 28.7% for the same period last year. Operating income for the first nine months of 2007 was $146.6 million compared to operating income of $171.5 million in the same period last year.Operating margin decreased to 9.0% for the first nine months of 2007 compared to 10.8% for the first nine months of 2006.Earnings per share for the first nine months of 2007 decreased 13% to $1.58 per diluted share on net income of $81.0million, compared to $1.82 per diluted share on net income of $100.0 million in the comparable 2006 period.The opening of 27 new sales centers since the beginning of 2006 is estimated to have had a dilutive impact of approximately $0.09 on earnings per share for the first nine months of 2007. On the balance sheet, total net receivables decreased 5% compared to September 30, 2006 due to lower sales compared to the year ago period and due to an increase in the allowance for doubtful accounts. The allowance for doubtful accounts was increased to reflect slower payments from customers in markets that have been adversely impacted by the decline in new pool and irrigation construction.Our inventory levels increased 12% to $317.1 million at September 30, 2007.The increase reflects inventory for the 12 new sales centers opened since September 2006, an earlier start of seasonal purchasing compared to 2006, inventory related to the expansion of complementary product offerings and higher inventory levels attributed to the decline in sales.The quality of our inventory remains high as measured by the percentage of total inventory in our fastest-turning inventory classes, which increased compared to September 30, 2006. Cash provided by operations was $33.5 million in the first nine months of 2007 compared to $81.5million in the same period in 2006.This decrease is primarily due to the decrease in net income and the difference in the timing of the payment of our 2007 estimated income taxes, which were paid in the third quarter of 2007, and our 2006 estimated income taxes, which were deferred until the fourth quarter of 2006 as allowed by the Katrina Emergency Tax Relief Act of 2005.The Company repurchased 1.8 million shares and 3.7 million shares of its common stock during the third quarter and first nine months of 2007, respectively, using $126.8 million in borrowing capacity for the year to fund these purchases. Pool Corporation is the largest wholesale distributor of swimming pool and related backyard products.Currently, POOL operates 285 sales centers in North America and Europe, through which it distributes more than 100,000 national brand and private label products to roughly 70,000 wholesale customers.For more information about POOL, please visit www.poolcorp.com. This news release includes “forward-looking” statements that involve risk and uncertainties that are generally identifiable through the use of words such as “believe,” “expect,” “intend,” “plan,” “estimate,” “project” and similar expressions and include projections of earnings.The forward-looking statements in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements speak only as of the date of this release, and we undertake no obligation to update or revise such statements to reflect new circumstances or unanticipated events as they occur.Actual results may differ materially due to a variety of factors, including the sensitivity of our business to weather conditions, our ability to maintain favorable relationships with suppliers and manufacturers, competition from other leisure product alternatives and mass merchants, changes in the economy and the housing market and other risks detailed in POOL’s 2006 Annual Report on Form10-K and 2007 Quarterly Reports on Form 10-Q filed with the Securities and Exchange Commission. CONTACT: Craig K. Hubbard Treasurer 985.801.5117 craig.hubbard@poolcorp.com 2 POOL CORPORATION Consolidated Statements of Income (Unaudited) (In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Net sales $ 527,434 $ 537,017 $ 1,627,612 $ 1,591,276 Cost of sales 387,631 387,022 1,176,402 1,134,233 Gross profit 139,803 149,995 451,210 457,043 Percent 26.5 % 27.9 % 27.7 % 28.7 % Selling and administrative expenses 100,298 96,903 304,640 285,591 Operating income 39,505 53,092 146,570 171,452 Percent 7.5 % 9.9 % 9.0 % 10.8 % Interest expense, net 6,349 4,276 16,765 10,983 Income before income taxes andequity earnings 33,156 48,816 129,805 160,469 Provision for income taxes 12,802 18,848 50,118 61,957 Equity earnings in unconsolidated investments, net 1,481 1,525 1,296 1,513 Net income $ 21,835 $ 31,493 $ 80,983 $ 100,025 Earnings per share: Basic $ 0.45 $ 0.61 $ 1.64 $ 1.91 Diluted $ 0.43 $ 0.58 $ 1.58 $ 1.82 Weighted average shares outstanding: Basic 48,623 51,532 49,372 52,243 Diluted 50,490 54,277 51,347 55,092 Cash dividends declared per common share $ 0.120 $ 0.105 $ 0.345 $ 0.300 3 POOL CORPORATION Condensed Consolidated Balance Sheets (Unaudited) (In thousands) September 30, September 30, Change 2007 2006 $ % Assets Current assets: Cash and cash equivalents $ 50,265 $ 40,874 $ 9,391 23 % Receivables, net 58,023 64,540 (6,517 ) (10 ) Receivables pledged under receivables facility 142,511 147,049 (4,538 ) (3 ) Product inventories, net 317,110 283,930 33,180 12 Prepaid expenses and other current assets 9,004 7,785 1,219 16 Deferred income taxes 7,652 4,024 3,628 90 Total current assets 584,565 548,202 36,363 7 Property and equipment, net 35,518 32,201 3,317 10 Goodwill 155,247 156,123 (876 ) (1 ) Other intangible assets, net 15,459 19,964 (4,505 ) (23 ) Equity interest investments 34,561 32,383 2,178 7 Other assets, net 19,073 13,862 5,211 38 Total assets $ 844,423 $ 802,735 $ 41,688 5 % Liabilities and stockholders’ equity Current liabilities: Accounts payable $ 127,889 $ 111,349 $ 16,540 15 % Accrued and other current liabilities 53,557 118,892 (65,335 ) (55 ) Short-term financing 110,715 110,974 (259 ) — Current portion of long-term debt and other long-term liabilities 3,350 3,731 (381 ) (10 ) Total current liabilities 295,511 344,946 (49,435 ) (14 ) Deferred income taxes 15,185 12,760 2,425 19 Long-term debt 292,750 144,750 148,000 102 Other long-term liabilities 6,152 1,625 4,527 279 Total liabilities $ 609,598 $ 504,081 $ 105,517 21 % Total stockholders’ equity 234,825 298,654 (63,829 ) (21 ) Total liabilities and stockholders’ equity $ 844,423 $ 802,735 $ 41,688 5 % 1. The allowance for doubtful accounts was $8.7million at September 30, 2007 and $4.5 million at September 30, 2006.The inventory reserve was $5.4 million at September 30, 2007 and $4.9million at September30,2006. 4 POOL CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Nine Months Ended September 30, 2007 2006 Change Operating activities Net income $ 80,983 $ 100,025 $ (19,042 ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 6,868 5,980 888 Amortization 3,665 3,472 193 Share-based compensation 5,564 5,517 47 Excess tax benefits from share-based compensation (8,345 ) (10,619 ) 2,274 Equity earnings in unconsolidated investments (2,087 ) (2,476 ) 389 Other 3,441 1,645 1,796 Changes in operating assets and liabilities, net of effects of acquisitions: Receivables (49,373 ) (61,121 ) 11,748 Product inventories 14,580 53,889 (39,309 ) Accounts payable (49,743 ) (71,359 ) 21,616 Other current assets and liabilitites 27,927 56,525 (28,598 ) Net cash provided by operating activities 33,480 81,478 (47,998 ) Investing activities Acquisition of businesses, net of cash acquired (2,087 ) (26,662 ) 24,575 Purchase of property and equipment, net of sale proceeds (9,407 ) (11,146 ) 1,739 Dividend on equity investment 35 — 35 Proceeds from sale of investment 75 — 75 Net cash used in investing activities (11,384 ) (37,808 ) 26,424 Financing activities Proceeds from revolving line of credit 306,771 311,838 (5,067 ) Payments on revolving line of credit (299,928 ) (293,938 ) (5,990 ) Proceeds from asset-backed financing 87,479 93,347 (5,868 ) Payments on asset-backed financing (51,050 ) (48,030 ) (3,020 ) Proceeds from long-term debt 100,000 — 100,000 Payments on long-term debt and other long-term liabilities (3,320 ) (1,497 ) (1,823 ) Payments of capital lease obligations (257 ) (257 ) — Payments of deferred financing costs (397 ) (128 ) (269 ) Excess tax benefits from share-based compensation 8,345 10,619 (2,274 ) Issuance of common stock under stock option plans 7,154 6,335 819 Payment of cash dividends (17,033 ) (15,734 ) (1,299 ) Purchase of treasury stock (128,777 ) (93,495 ) (35,282 ) Net cash provided by (used in) financing activities 8,987 (30,940 ) 39,927 Effect of exchange rate changes on cash 2,448 1,278 1,170 Change in cash and cash equivalents 33,531 14,008 19,523 Cash and cash equivalents at beginning of period 16,734 26,866 (10,132 ) Cash and cash equivalents at end of period $ 50,265 $ 40,874 $ 9,391 5 Addendum (Unaudited) Base Business Acquired & New Market Total (In thousands) Three Months Ended Three Months Ended Three Months Ended September 30, September 30, September 30, 2007 2006 2007 2006 2007 2006 Net sales $ 512,629 $ 527,166 $ 14,805 $ 9,851 $ 527,434 $ 537,017 Gross profit 135,864 147,227 3,939 2,768 139,803 149,995 Gross margin 26.5 % 27.9 % 26.6 % 28.1 % 26.5 % 27.9 % Selling and administrative expenses 96,575 95,439 3,723 1,464 100,298 96,903 Expenses as a % of net sales 18.8 % 18.1 % 25.1 % 14.9 % 19.0 % 18.0 % Operating income 39,289 51,788 216 1,304 39,505 53,092 Operating income margin 7.7 % 9.8 % 1.5 % 13.2 % 7.5 % 9.9 % (Unaudited) Base Business Acquired & New Market Total (In thousands) Nine Months Ended Nine Months Ended Nine Months Ended September 30, September 30, September 30, 2007 2006 2007 2006 2007 2006 Net sales $ 1,580,783 $ 1,579,633 $ 46,829 $ 11,643 $ 1,627,612 $ 1,591,276 Gross profit 437,950 453,817 13,260 3,226 451,210 457,043 Gross margin 27.7 % 28.7 % 28.3 % 27.7 % 27.7 % 28.7 % Selling and administrative expenses 293,835 283,257 10,805 2,334 304,640 285,591 Expenses as a % of net sales 18.6 % 17.9 % 23.1 % 20.0 % 18.7 % 17.9 % Operating income 144,115 170,560 2,455 892 146,570 171,452 Operating income margin 9.1 % 10.8 % 5.2 % 7.7 % 9.0 % 10.8 % We exclude the following sales centers from base business for 15 months: · acquired sales centers; · sales centers divested or consolidated with acquired sales centers; and · new sales centers opened in new markets. Additionally, we generally allocate overhead expenses to acquired sales centers on the basis of acquired sales center net sales as a percentage of total net sales. 6 There were four new sales centers opened in new markets, which have been excluded from base business at September30,2007.The effect of sales center acquisitions in the tables above includes the operations of the following: Acquired Acquisition Date Sales Centers Acquired Period Excluded Wickham Supply, Inc. and Water Zone, LP August 2006 14 January – September 2007 and August – September 2006 Tor-Lyn, Limited February 2007 1 February – September 2007 We define EBITDA as net income plus interest expense, income taxes, share-based compensation, depreciation and amortization.We consider EBITDA an important indicator of the operational strength and performance of our business, including the ability to provide cash flows to fund growth, service debt and pay dividends.EBITDA eliminates the non-cash expenses related to share-based compensation, depreciation of tangible assets and amortization of intangible assets.We believe EBITDA should be considered in addition to, not as a substitute for, operating income, net income and other measures of financial performance reported in accordance with accounting principles generally accepted in the United States (GAAP). The table below presents a reconciliation of net income to EBITDA. (Unaudited) Three Months Ended Nine Months Ended (In thousands) September 30, September 30, 2007 2006 2007 2006 Net income $ 21,835 31,493 $ 80,983 100,025 Add: Interest expense, net 6,349 4,276 16,765 10,983 Provision for income taxes 12,802 18,848 50,118 61,957 Income tax expense on equity earnings 959 976 791 963 Share-based compensation 1,619 1,511 5,564 5,517 Depreciation 2,352 2,147 6,868 5,980 Amortization (1) 1,114 1,040 3,497 3,377 EBITDA $ 47,030 60,291 $ 164,586 188,802 (1)Excludes amortization included in interest expense, net 7
